Citation Nr: 1225303	
Decision Date: 07/20/12    Archive Date: 07/30/12

DOCKET NO.  05-12 801	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a respiratory disorder, claimed as bronchitis.

2.  Entitlement to service connection for a lumbar spine disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

Ann L. Kreske, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1980 to January 1981. 

This matter comes to the Board of Veteran's Appeals (Board) on appeal from November 2004 and November 2006 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  In the November 2004 rating decision, the RO, in pertinent part, denied service connection for bronchitis.  In the August 2006 rating decision, the RO denied service connection for lumbar pain.

In June 2010, the Veteran testified at a hearing before a Veterans Law Judge at the RO (Travel Board hearing).  However, the Veterans Law Judge that had presided over that hearing is no longer employed by the Board.  VA regulations require that the Judge who conducts a hearing on an appeal must participate in any decision made on that appeal.  38 U.S.C.A. § 7107(c) (West 2002); 38 C.F.R. § 20.707 (2011).  Consequently, in a letter dated January 24, 2012, the Veteran was notified that the Judge who presided over her June 2010 hearing was no longer at the Board, and that she had the right to have another hearing before a different Judge that will ultimately decide the appeal.  However, the Veteran did not respond or otherwise indicate that she wished to have another hearing before a different Judge. 

This case came before the Board in September 2010, at which time the Board remanded the claims on appeal for further evidentiary development.  

In February 2010 correspondence, the Veteran raised the issues of service connection for anemia and lupus.  Thereafter, in its most recent remand in February 2010, the Board referred this matter to the Agency of Original Jurisdiction (AOJ) for appropriate development and adjudication.  However, a review of the claims file reveals that no action has been taken in this regard.  Therefore, this matter is again referred to the AOJ for appropriate action.  

The issue of service connection for a lumbar spine disorder is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran's chronic bronchitis had its onset in active service


CONCLUSION OF LAW

Resolving all reasonable doubt in favor of the Veteran, the criteria for entitlement to service connection for chronic bronchitis have been met.  38 U.S.C.A. §§ 1110, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2011).  


REASONS AND BASES FOR FINDING AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  As service connection is being granted for a respiratory disorder, any defect in the notice or assistance given to the Veteran was harmless.

Service connection may be granted if it is shown that the Veteran suffers from a disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may be demonstrated either by showing direct service incurrence or aggravation, or by using applicable presumptions, if available.  Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Service connection requires competent evidence showing (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see also Hickson v. West, 12 Vet. App. 247, 252 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995).

A disorder also may be service connected if the evidence of record reveals that the Veteran currently has a disorder that was chronic in service or, if not chronic, that was seen in service with continuity of symptomatology demonstrated thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  A demonstration of continuity of symptomatology is an alternative method of demonstrating the second and/or third Caluza elements discussed above.  Savage, 10 Vet. App. at 495-496.  

Disorders diagnosed after discharge may still be service connected if all the evidence, including pertinent service records, establishes that the disorder was incurred in service.  38 C.F.R. § 3.303(d); Combee v. Brown, supra.  

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  In this regard, the Board must assess the credibility and probative value of evidence, and, provided that it offers an adequate statement of reasons or bases, the Board may favor one medical opinion over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995); Wood v. Derwinski, 1 Vet. App. 190 (1991).  While the Board is not free to ignore the opinion of a treating physician, it is free to discount the credibility of that physician's statement.  See Guerrieri v. Brown, 4 Vet. App. 467, 471-73 (1993); Sanden v. Derwinski, 2 Vet. App. 97, 101 (1992). 

Moreover, the Board notes that, in adjudicating a claim, it is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, Court has declared that, in adjudicating a claim, the Board has the responsibility to do so.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).

In this case, the Veteran claims service connection for respiratory disorder, including bronchitis.  She contends that she began to have respiratory problems and was diagnosed with bronchitis during service, and that she has continued to suffer from bronchitis and respiratory symptoms since.  

The Veteran's service treatment records (STRs) show that she was assessed with acute bronchitis on two occasions in October 1980, when she complained of having a cold, coughing, and chest pain when coughing.  In November 1980, she also complained of headaches, nausea, and congestion that began the day prior to the visit.  There was some emesis and nasal congestion, but no diarrhea.  She was assessed with viral syndrome.  Subsequent STRs are devoid of evidence of treatment for bronchitis or other respiratory symptoms, but there is at least some indication that the Veteran had relevant symptoms and diagnosis during service.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (indicating that, where lay evidence provided in support of a claim is competent and credible, the absence of contemporaneous medical documentation - such as would be reflected in actual treatment records (STRs, etc.) - does not preclude further evaluation as to the etiology of the claimed disorder).  See also Washington v. Nicholson, 19 Vet. App. 363 (2005) (A Veteran is competent to report what occurred in service because testimony regarding firsthand knowledge of a factual matter is competent.).

The Veteran also has consistently asserted that she began to experience breathing and respiratory problems while on active duty, due to either climate changes in Texas, where she was stationed, or due to secondhand smoke she breathed working in a small office.  Throughout the course of the appeal, she has continuously stated that she began to experience problems with breathing and was diagnosed with bronchitis during service.  She then continued to receive treatment for bronchitis following discharge from service.  See Statement dated in March 2007.  Similarly, she testified at hearings in September 2005 and June 2010 that she began to experience congestion and breathing difficulties once she began active duty, and that she was diagnosed with bronchitis during service, an assertion that is supported by her STRs.  Moreover, at both hearings, the Veteran consistently reported that she continued to receive treatment following service for her respiratory problems.  

The Board must assess the competence of the Veteran to report the onset of her respiratory symptoms as due to service and of her assertions of continuity of symptomatology since that time, as well as her credibility.  See Barr v. Nicholson, 21 Vet. App. 303, 307-08 (2007); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  In Barr and Washington, the Court noted that a Veteran is competent to testify to factual matters of which he had firsthand knowledge, and, citing its earlier decision in Layno v. Brown, 6 Vet. App. 465, 467-69 (1994), held that lay testimony is competent if it is limited to matters that the witness has actually observed and is within the realm of the personal knowledge of the witness.  See also 38 C.F.R. § 3.159(a)(2).  

In this case, the Board finds that the Veteran has provided credible lay statements and testimony regarding continuity of symptomatology since service.  Her accounts of her history of respiratory symptoms and treatment for these symptoms during service are supported by the documentation in her STRs.  Furthermore, her reports of treatment following service have remained constant and consistent, and are supported by confirmation of a history of chronic bronchitis by the January 2011 VA examiner and treatment for the same as documented in subsequent VA treatment records dated in 2010 and 2011, found in the Veteran's c-folder.  As such, the Veteran is competent to testify as to both the incurrence of respiratory symptoms during service and continuity of such symptoms since service.  She also is competent to testify as to treatment received for respiratory symptoms following discharge from service.  Layno, 38 C.F.R. § 3.159(a)(2).  See e.g., Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (involving a claim of service connection for paranoid schizophrenia where lay persons submitted statements attesting to observing a change in the Veteran's behavior during and since service); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

Although medical records show a lag in treatment for bronchitis and other respiratory symptoms in the 1990s, the lack of corroboration does not, by itself, render lay evidence incredible, especially in cases as this one where private medical treatment records have been destroyed due to the passage of time.  Buchanan, 451 F.3d at 1337 (Board must first "determine whether lay evidence is credible in and of itself, i.e., because of possible bias, conflicting statements, etc.").  Further, the essence of 38 C.F.R. § 3.303(b) is continuity of symptoms, not continuity of treatment for the symptoms.  See also Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  Therefore, the consistent statements and testimony from the Veteran concerning continuity of symptomatology are sufficient to establish continuity of symptomatology.  

On VA examination in January 2011, the Veteran was diagnosed as having a history of cough, shortness of breath with mucoid sputum production, suggestive of chronic bronchitis/chronic obstructive pulmonary disease.  The VA examiner noted that the Veteran had been to the local emergency room about two months ago and was prescribed medication for chronic bronchitis.  He also noted a past history of sinusitis.  He indicated that the Veteran had a history, along with physical examination, pulmonary function tests, and chest X-rays, consistent with chronic bronchitis/chronic pulmonary disease.  He noted that, while in service, she was stationed in Texas.  The Veteran attributed her coughs to the change in climate in Texas.  However, the examiner indicated that she worked in the personnel department with no exposure to dust or fumes.  After a review of her history and a physical examination, the examiner indicated that her respiratory problems could be triggered by allergies with no history of exposure to dust or fumes.  Nevertheless, despite indicating in a May 2011 addendum to the examination that the Veteran's assertions that her bronchitis was caused by breathing secondhand smoke while on duty was debatable, and that her allergies were contributing to her bronchitis, triggering as well as sustaining episodes of bronchitis, he also indicated in the January 2011 examination report that the inclement weather and extreme changes in the temperature in Texas could have contributed in part to the Veteran's symptoms of chronic bronchitis, though he ultimately concluded that her respiratory problems were less likely than not due to her working conditions while she was stationed in Texas.  

When, after consideration of all evidence and material of record in a case, there is an approximate balance of positive and negative evidence regarding any material issue, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990) (holding that "a [V]eteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail.").  In this case, even though the VA examiner ultimately concluded that the Veteran's allergies were contributing to her chronic bronchitis, he also indicated that the inclement weather and extreme changes in the temperature in Texas, where she was stationed during active duty, could have contributed in part to her symptoms of chronic bronchitis.  Moreover, the evidence of record, which includes treatment records and an evaluation report, as well as the Veteran's competent and credible statements and testimony, shows that she was treated for respiratory symptoms and diagnosed with bronchitis during service, that her respiratory symptoms have continued since that time, and that she currently has a diagnosis of chronic bronchitis, for which she continues to receive treatment.  Therefore, following a full review of the record, and applying the benefit of the doubt doctrine, all doubt is resolved in favor of the Veteran.  See 38 C.F.R. § 3.102.  Therefore, the Veteran's claim for service connection for a respiratory disorder, in particular bronchitis, is granted.



ORDER

Service connection for chronic bronchitis is granted.  


REMAND

Unfortunately, a remand with regard to the claim for service connection for a lumbar spine disorder is again required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that she is afforded every possible consideration.

In this case, the Board finds that a clarifying opinion from the January 2011 VA examiner is needed to better address the Veteran's claim of service connection for a lumbar spine disability.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (wherein the Court determined an examination was inadequate where the examiner did not comment on the Veteran's report of in-service injury and, instead, relied on the absence of evidence in the Veteran's STRs to provide a negative opinion).

In this case, the Veteran alleges that her lumbar spine disorder stems from a motor vehicle accident in which she was involved in December 1980 while in service.  She was initially provided a VA examination in October 2006 to determine the nature and etiology of her lumbar spine disorder.  This VA examiner provided a diagnosis of degenerative joint disease of the lumbar spine, but noted that he found no documentation of a motor vehicle accident during the time the Veteran was stationed at Maxwell Air Force Base.  Based in part on this reasoning, he concluded that it was less likely as not that the Veteran's lumbar spine pain was less likely as not related to her military service.  

A review of the Veteran's service treatment records (STRs), however, clearly showed that, in December 1980, she was treated for complaints of bleeding gums and soreness of the gums following a motor vehicle accident at Maxwell Air Force Base.  Therefore, in September 2010, the Board remanded this claim to secure another VA medical opinion with regard to this determinative issue, with consideration of the December 1980 motor vehicle accident as documented by treatment for bleeding gums and soreness of the gums.  The October 2006 VA nexus opinion was found to be inadequate as it failed to address the December 1980 STR corroborating that the Veteran had, in fact, been involved in a motor vehicle accident during service.

Thereafter, the Veteran was provided a VA spine examination in January 2011.  This examiner indicated that he was unable to find any reference to the Veteran's low back in her medical records following the December 1980 motor vehicle accident.  Therefore, he similarly concluded that her low back disorder was less likely as not related to her service, including the motor vehicle accident that occurred in December 1980.  In contrast, he noted that, following subsequent motor vehicle accidents in 2006 and 2008, reference to the Veteran's low spinal injury was evident.

However, a review of the evidence of record reveals complaints of low back pain in private treatment records dated in December 1988 and June 1990, both of which were after the Veteran's December 1980 motor vehicle accident during service and pre-dated any of the post-service motor vehicle accidents in which she was involved in 1999, 2006, and 2008.  This evidence supports the Veteran's assertions that she has experienced low back pain since the December 1980 motor vehicle accident and that she began receiving treatment for her low back in the 1980s.  See June 2010 hearing transcript.  

Additionally, in his medical opinion, the January 2011 VA examiner did not take into account the Veteran's testimony during the June 2010 hearing and lay statements from the Veteran concerning her receipt of treatment for back pain since the 1980s and continuity of symptomatology of back pain since service, which, as noted above, are supported by documentation dated in the 1980s and 1990.  The Veteran is competent to provide testimony regarding her experiences since service.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Grottveit v. Brown, 5 Vet. App. 91 (1993); Espiritu v. Derwinski, 2 Vet. App. 492 (1992); Barr v. Nicholson, 21 Vet. App. 303 (2007); 38 C.F.R. § 3.159(a)(2) (2011).  These competent statements should be taken into account in the Veteran's claim for service connection.

Therefore, an addendum opinion is needed from the January 2011 VA examiner to address the Veteran's reported history of continuity of symptomatology and the  December 1988 and June 1990 private treatment records noting complaints of back pain, which contradict the examiner's notation that there was no reference to the low back following the December 1980 motor vehicle accident.

Once VA undertakes the effort to provide an examination in response to a claim for service connection, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the appellant why one will not or cannot be provided.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  And see Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (indicating an opinion is considered adequate when it is based on consideration of an appellant's medical history and examinations and describes the disability in sufficient detail so the Board's evaluation of the claimed disability is a fully informed one to in turn permit determining what weight to assign the doctor's opinion).  See, too, Bowling v. Principi, 15 Vet. App. 1, 12 (2001) (emphasizing the Board's duty to return an inadequate examination report "if further evidence or clarification of the evidence ... is essential for a proper appellate decision").

Accordingly, the case is REMANDED for the following action:

1.  If still available, have the January 2011 VA examiner provide additional comment to the opinion he offered at the conclusion of that examination.  Specifically, he must discuss private treatment records dated in December 1988 and June 1990 (following the Veteran's in-service December 1980 motor vehicle accident and pre-dating her first post-service motor vehicle accident (MVA) in September 1999) documenting complaints of back pain.  The examiner must also discuss the x-rays of the lumbar spine (normal) and dorsal spine (mild focal arthritis change distal dorsal spine) dated in September 1999 at the time of the Veteran's initial post-service MVA.  The examiner must address the Veteran's competent lay statements and testimony that she has experienced symptoms of back pain since service.  

The examiner must then provide a medical nexus opinion as to whether it is at least as likely as not (50 percent or better probability) that any diagnosed thoracolumbar spine disorder had its clinical onset during active service or is related to any in-service disease, event, or injury, to include the low back complaints in September 1980 and/or the motor vehicle accident documented in service in December 1980, as opposed to post-service motor vehicle accidents noted in 1999, 2006, and 2008.  

To facilitate providing this additional opinion, the claims file, including a complete copy of this remand, must again be made available to the examiner for review of the pertinent medical and other history and to ensure he addresses these additional points that need addressing.

If, for whatever reason, that examiner is no longer available to provide this additional comment, then have someone else that is equally qualified comment.  In this eventuality, however, the Veteran may need to first be re-examined.  

Whoever is designed to provide this additional comment must discuss the medical rationale of any opinion offered, whether favorable or unfavorable, based on the findings on examination (including if another examination becomes necessary) and from information obtained from review of the claims file.

If the examiner cannot provide this requested opinion without resorting to mere speculation, he or she should expressly indicate this, but, more importantly, discuss why this cannot be done - such as by specifying whether an opinion is not possible because there are multiple possible etiologies with none more prevalent than another, the cause of the disorders remains unknown to the medical community at large, or the examiner needs the benefit of other information or evidence or procurable data, etc.  Therefore, merely saying he or she cannot comment on this determinative issue of etiology will not suffice. 

2.   Then, review the medical opinion/report obtained above to ensure that the remand directives have been accomplished.  If all questions posed are not answered or sufficiently answered, return the case to the examiner for completion of the inquiry.

3.  Finally, readjudicate the claim on appeal.  If any benefit sought on appeal is not granted in full, a supplemental statement of the case should be issued and the Veteran and her representative provided an opportunity to respond.   

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).

______________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


